FORM OF PATENT LICENSE AGREEMENT This non-exclusive Patent License Agreement (“Agreement”) is entered into as of , 2010 (the “Effective Date”), by and between Vishay Dale Electronics, Inc., a Delaware corporation (“Licensor”), and Vishay Precision Group, Inc. a Delaware corporation ("Licensee"). RECITALS: WHEREAS, Licensor is the assignee of record to United States Patent No. RE39,660; and WHEREAS, in order to effect and consummate the separation (the “Separation”) contemplated by that certain Master Separation and Distribution Agreement between Licensee and Licensor’s affiliate dated , 2010 (the “Master Separation Agreement”), Licensee desires to secure a non-exclusive license under the Licensed Patent (as defined herein) to manufacture, use and sell Licensed Products (as defined herein) worldwide. NOW, THEREFORE, in consideration of the terms and provisions of this Agreement and the Separation, and for other good and valuable consideration, the receipt and sufficiency of which is acknowledged by the execution and delivery hereof, Licensor and Licensee hereby agree as follows: 1. Definitions. (a) “Licensed Patent” shall mean United States Patent No. RE39,660 and any reissues, reexaminations, divisionals, continuations, continuations-in-part, extensions, foreign counterparts and any other patents or patent applications claiming priority to any application in the family of filings leading to the issuance of United States Patent No. RE39,660. (b) “Licensed Products” shall mean articles or assemblies listed on Schedule A, as it may be amended from time to time in accordance with the terms of this Agreement. 2. License Grant. Subject to the terms and conditions set forth in this Agreement, Licensor hereby grants to Licensee, a non-exclusive, royalty-free, worldwide right and license under the Licensed Patent to make, have made, use, sell, offer for sale, export and import Licensed Products. 3. Term. This Agreement shall commence on the Effective Date, and, so long as this Agreement has not been terminated by its terms, continue in full force and effect until the expiration date of the last to expire patent in the family of the Licensed Patent. 4. Sublicensing. The license shall be sublicensable to direct or indirect wholly-owned subsidiaries of Licensee, provided that Licensee shall be responsible for the compliance by its subsidiaries with the terms of this Agreement. Otherwise, the license shall be non-assignable and non-sublicensable. Any purported license or assignment in violation of this Agreement shall be void. 5. Maintenance. Licensor may in its sole discretion cease the maintenance of any Licensed Patent; provided, however, that if Licensor elects not to pay a maintenance fee on the Licensed Patent, it will provide written notice to that effect to Licensee at least three months before due date of the next maintenance fee payment thereon, and thereafter, Licensee may elect to pay the maintenance fee. 6. Patent Marking. All Licensed Products shall be marked with and display the number of the United States Licensed Patent as described in 35 U.S.C. § 287(a). 7. Enforcement. Licensee shall, at its own reasonable expense, cooperate fully and promptly with Licensor in the protection of Licensor’s rights in the Licensed Patent, in such manner and to such extent as Licensor may reasonably request. Each party shall promptly notify the other party in writing of any actual or potential infringement, or any other unauthorized use of or violation of the Licensed Patent of which it becomes aware (each an “Infringement”). Licensor may take such action as it, in its sole discretion, deems necessary or advisable to stop any Infringement. Licensee may request in writing that Licensor institute an action to stop an Infringement affecting the Licensed Products. If Licensor receives such a written request and does not institute such action within thirty (30) days, Licensee shall be entitled to institute such action as it deems necessary or advisable to stop such Infringement, in which Licensor shall be entitled to join; provided that Licensee shall not compromise or settle any claim or action regarding the Licensed Patent in any manner that would affect the rights of Licensor without the written consent of Licensor, which consent shall not be unreasonably withheld. The party not taking the lead in any action shall cooperate fully with the other party at the other party’s reasonable request and expense, including Licensor joining a suit instituted by Licensee in accordance with this section to the extent necessary for Licensee to have standing. Any monetary recovery or sums obtained in settlement of any action to stop an Infringement shall be allocated between Licensor and Licensee as shall be fair and equitable, taking into account their actual out-of-pocket costs and expenses, including reasonable attorneys’ fees, and the damages sustained by each of them. Any dispute with respect to the allocation of recoveries shall be resolved in accordance with the resolution procedures referred to in Section 11(p). 8. Warranties of the Parties. Licensor warrants that it has the right and power to enter into this Agreement, and that there are no outstanding assignments, grants, licenses, encumbrances, obligations or agreements, either written or oral or implied, that prevent it from doing so. Licensee warrants that it has the right and power to enter into this Agreement, and that there are no outstanding assignments, grants, licenses, encumbrances, obligations or agreements, either written or oral or implied, that prevent it from doing so. 9. WARRANTY DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, LICENSOR MAKES NO OTHER REPRESENTATION, GUARANTEE OR WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR OTHERWISE, UNDER THIS AGREEMENT INCLUDING BUT NOT LIMITED TO REPRESENTATIONS, GUARANTEES OR WARRANTIES AS TO THE RESULTS TO BE EXPECTED FROM USE OF ANY OF THE INVENTION(S) CLAIMED IN THE LICENSED PATENT, OR FROM MANUFACTURE OR SALE OF ANY PRODUCT. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, LICENSOR SHALL HAVE NO RESPONSIBILITY UNDER ANY LEGAL PRINCIPLE TO LICENSEE OR TO OTHERS FOR THE ABILITY OR INABILITY OF LICENSEE TO USE THE LICENSED PATENT; FOR THE QUALITY OR PERFORMANCE OF ANY PRODUCTS MANUFACTURED OR METHODS PRACTICED UNDER THE LICENSED PATENT; FOR THE CLAIMS OF THIRD PARTIES RELATING TO ANY PRODUCTS MANUFACTURED OR SOLD BY LICENSEE; OR FOR ANY FAILURE IN PRODUCTION, DESIGN OR OPERATION OF ANY PRODUCT MANUFACTURED OR SOLD BY LICENSEE. THE LIMITATIONS OF LIABILITY CONTAINED IN THIS AGREEMENT ARE A FUNDAMENTAL PART OF THE BASIS OF EACH PARTY’S BARGAIN HEREUNDER, AND NEITHER PARTY WOULD ENTER INTO THIS AGREEMENT ABSENT SUCH LIMITATIONS. - 2 - 10. Termination by Licensor. (a) This Agreement may be terminated by Licensor if: (i) Licensee shall (x) willfully, intentionally and in bad faith breach any material provision of this Agreement or (y) willfully, intentionally and in bad faith fail to cure any other breach, and (i) under clause (x), such breach is not capable of cure; or (ii) under either clause (x) or (y), such breach is capable of cure, Licensor has given written notice of such breach to Licensee, and such breach has not been cured within sixty (60) days of such notice; or (ii) Licensee shall willfully and intentionally and in bad faith purport to assign, delegate or otherwise transfer any of its rights, benefits, powers, duties responsibilities or obligations under this Agreement to any person other than a wholly-owned subsidiary of Licensee without the written consent of Licensor; or (iii) Licensee shall abandon the use of the Licensed Patent; or (iv) a bankruptcy of Licensee, or any one or more subsidiaries of Licensee holding more than forty percent (40%) of its consolidated assets shall occur and be continuing. (b) To effect the termination of this Agreement, Licensor shall deliver to Licensee a written notice of termination, which notice shall specify the basis therefor in reasonable detail and an effective date of termination not less than thirty (30) days after the date of delivery to Licensee of the notice. If Licensee in good faith disputes that Licensor has a valid basis for termination, the parties shall resolve such dispute in accordance with the resolution procedures referred to in Section 11(p). - 3 - (c) Nothing in this Section shall relieve Licensee of liability for breach of this Agreement, whether or not Licensor is entitled to terminate this Agreement on account of such breach. (d) Upon the termination of this Agreement, all rights of Licensee granted hereunder shall terminate. Notwithstanding the foregoing, Licensee shall have the right to continue to dispose of its then existing inventory of Licensee Products for a period of up to six (6) months from the date of termination of this Agreement.
